Citation Nr: 1729773	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for degenerative arthritis of the hands.

3. Entitlement to service connection for degenerative arthritis of the elbows.

4. Entitlement to service connection for degenerative arthritis of the knees.

5. Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 and from December 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a January 2011 decision, the Board largely agreed with the RO's July 2005 decision and also denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2012 non-precedential memorandum decision, the Court vacated the Board's January 2011 decision, and remanded the claim to the Board for further development.  The Board remanded this matter in May 2013.

Although the Veteran has characterized the claim on appeal as rheumatoid arthritis, he is not a medical professional and is not competent to render such a diagnosis.  Rather, his claim is for the symptoms of pain he is experiencing in his joints, and because the record indicates that he may instead have degenerative arthritis in his hands, elbows, knees and low back, entitlement to service connection should be considered on the basis as well.  See, by analogy, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues have been re-characterized accordingly.

The issues of entitlement to service connection for rheumatoid arthritis and entitlement to service connection for degenerative arthritis of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not currently have degenerative arthritis of the elbows that was treated in service.

2. Degenerative arthritis of the knees was not related to the Veteran's service and did not manifest to a compensable degree within a year of his discharge from service.

3. Degenerative arthritis of the lumbar spine was not related to the Veteran's service and did not manifest to a compensable degree within a year of his discharge from service. 


CONCLUSIONS OF LAW

1. Service connection for degenerative arthritis of the elbows is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Degenerative arthritis of the knees was not incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. Degenerative arthritis of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
 §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in June 2013.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, corrective VCAA notice was provided as requested, a VA examination was provided and supplemental VA examiner opinions and additional private and VA treatment records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in April 1976, March 2008, July 2013, February 2016 and a supplemental VA opinion was provided in February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
 §§ 3.307, 3.309.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Degenerative Arthritis of the Elbows

The Veteran asserts that he currently suffers from degenerative arthritis of the elbows as a result of his active duty service.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of degenerative arthritis of the elbows.  

Service treatment records show that the Veteran complained of pain in joint spaces for five months, along with his hands and joints swelling and elbows getting stiff in October 1971.  The Veteran was given a provisional diagnosis of arthralgia and a a sedimentation rate of 68.  It appeared that the rheumatoid factor test was negative at this time.  Upon separation in August 1970 and again in October 1973, the Veteran's physical examination at the time was normal.

In February 2006, the Veteran saw his treating VA physician for his elbows.  At this time, the Veteran complained of increasing pain in his knees and elbows.  The Veteran stated that he had not seen a rheumatologist in some time.  The VA physician noted a rheumatoid arthritis diagnosis.  

In March 2008, the Veteran was afforded a VA examination for his claim.  The examiner noted in 1971 that the Veteran had an episode of swollen hands, elbows, and knees and was diagnosed with synovitis.  The Veteran stated that elbow pain had occurred in the past, and that it did not turn red or get swollen but would ache and become stiff.  Range of motion was normal flexion and extension for elbows and no contractures, swelling or special tenderness on inspection.  The examiner diagnosed the Veteran with degenerative disease of the knees, elbow and hands and mild peripheral vascular disease and possible fluid retention problems.  The examiner opined that the Veteran's changes today were probably less likely than not related to the condition of synovitis in his hands and wrists while on active duty in 1971.  

In July 2013, the Veteran was afforded another VA examination for his claim.  The examiner did not find any elbow or forearm condition.  The Veteran complained of daily pain and stiffness since 1970.  The examiner found that the Veteran had excess fatigability.  X-rays did not show any findings of degenerative arthritis.  There was no fracture, dislocation or radiopaque foreign bodies.  There was no joint effusion and soft tissues were unremarkable.  There was also no significant retro-olecranon soft tissue swelling or characteristic erosion or any significant abnormality seen.  The examiner opined that there was no diagnosable pathology of either elbow. 

In February 2016, the VA examiner submitted an opinion clarifying the July 2013 examination.  Specifically, the examiner was asked to clarify how there was no diagnosis for the elbows despite functional loss due to fatigability.  The examiner explained that with non-specific complaints such as excess fatigability in a Veteran who had congestive heart failure, lung disease and was oxygen dependent, with a normal physical exam and normal x-ray reports, no specific pathologic diagnosis of the elbows was possible.  

Overall, the Board notes that while the Veteran was treated for swollen joints in service, he is not currently diagnosed with degenerative disease of the elbows.  Despite the March 2008 VA examiner's opinion that the Veteran had degenerative disease of the elbows, the Board notes that no x-rays were taken during that time of the elbows.  Thus, the Veteran has submitted no medical evidence to suggest a current disability.
 
The Veteran has offered his own opinion on etiology, stating that he currently has degenerative disease of the elbows that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions as a whole than the Veteran's own contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of degenerative arthritis of the elbows, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current degenerative arthritis of the elbows disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for degenerative arthritis of the elbows is not warranted.

Degenerative Arthritis of the Knees

The Veteran asserts that he currently suffers from degenerative arthritis of the knees as a result of his active duty service.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of degenerative arthritis of the right knee.  

Regarding both knees, service treatment records do not show any complaints, diagnoses or treatment of a knee disability.  

In May 2004, the Veteran saw his private physician for his knee pain.  The physician found bilateral knee pain with crepitus.  X-rays of the right and left knee showed unremarkable skeletal structures with normal alignment.  Height in the medial and lateral knee joint compartments was maintained and patellofemoral articulations were unremarkable.  There were no joint effusions and there were surgical staples in the popliteal region on the left side.  The physician diagnosed the Veteran with arthralgias with mild synovitis and a remote history of rheumatoid arthritis as well as osteoarthritis of the low back and knee pain.

In February 2006, the Veteran saw his treating VA physician for his elbows.  At this time, the Veteran complained of increasing pain in his knees and elbows.  The Veteran stated that he had not seen a rheumatologist in some time.  The VA physician noted a rheumatoid arthritis diagnosis.  

In March 2008, the Veteran was afforded a VA examination for his claim.  The examiner noted in 1971 that the Veteran had an episode of swollen hands, elbows, and knees and was diagnosed with synovitis.  The examiner also stated that he could not read the October 1971 note well.  Upon physical examination, the Veteran had a normal gait with no limp.  There was no joint swelling or fusion.  Range of motion was 0 to 135 degrees bilaterally.  McMurray's testing was negative and the cruciate and collateral ligaments were all intact.  There was no redness or fluid formation in either knee.  X-rays of both knees showed mild degenerative changes and possibly mild patellofemoral arthritis and small spurs on patellae.  The examiner diagnosed the Veteran with degenerative disease of the knees, elbow and hands and mild peripheral vascular disease and possible fluid retention problems.  The examiner opined that the Veteran's changes today were probably less likely than not related to the condition of synovitis in his hands and wrists while on active duty in 1971.  

In July 2013, the Veteran was afforded another VA examination for his claim.  The examiner noted a left and right knee strain in 1985.  The Veteran complained of daily pain and stiffness since 1985, which progressively worsened over the years.  There was no surgery, articular injections or physical therapy noted.  X-rays showed no findings of significant arthritis identified or acute bony abnormality; however, the examiner at this time noted that there was an object obscuring a complete view of the x-ray.  The examiner did note below the knee amputation of the left leg.  The examiner continued the diagnosis of left and right knee strain and opined that they were less likely than not due to the Veteran's active duty service.  The examiner stated that there was nothing in the service treatment records that referred to the Veteran's knees, and that the known pathophysiology of bilateral knee strains were commonly age and obesity related.  The examiner noted that the Veteran's body mass index was greater than 38.  

In February 2016, the VA examiner submitted an opinion clarifying the July 2013 examination.  Due to the obscured view of left knee at the July 2013 VA examination x-ray, the examiner looked to the August 2012 x-ray of the left knee which showed tricompartmental degenerative joint disease.  The examiner changed the previous diagnosis of left knee strain to left knee degenerative joint disease.  However, the examiner kept the July 2013 diagnosis of the right knee strain and continued his previous opinion that the knee disability was not related to active duty because it was more likely than not caused by age and obesity.  In addition, there were no service treatment records for a knee disability.  

Overall, the Board notes that the Veteran was not currently diagnosed with degenerative disease of the right knee.  Despite the March 2008 VA examiner's opinion that the Veteran had degenerative disease of the knees, the Board notes the July 2013 VA examination and February 2016 clarification opinion of the July 2013 VA examination conclude that the Veteran has right knee strain.  Thus, the Veteran has submitted no medical evidence to suggest a current degenerative arthritis of the right knee disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff, 8 Vet. App. at 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of degenerative arthritis of the right knee, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

The Veteran has offered his own opinion on etiology, stating that he currently has degenerative arthritis of the knees that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions as a whole than the Veteran's own contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current right knee disability as well as the absence of evidence that the left knee disability is related to service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for degenerative arthritis of the knees is not warranted.

Degenerative Arthritis of the Lumbar Spine

The Veteran asserts that he currently suffers from degenerative arthritis of the lumbar spine as a result of his active duty service.  

Service treatment records do not show any complaints, diagnoses or treatment of a lumbar spine disability.  

In April 1976, the Veteran was afforded an orthopedic VA examination.  The Veteran complained of stiffening in the joints in both hands and stiffening in the back when he woke up in the morning.  The Veteran stated he was hospitalized in 1970 for swelling and pain of the joints of both hands and stiffness in the back.  However, there were no records of this hospitalization.  Since 1970, the Veteran stated he has had occasional attacks of stiffness in the joints of both hands and always in his back.  The Veteran said that he was not on any medication.  Range of motion was not limited in any of the movements of the lumbar spine or hips, but the Veteran did complain of stiffness when he did extreme flexion or extension of the body.  The examiner diagnosed the Veteran with residuals of rheumatoid arthritis of the hands and lumbar spine.  

In May 2004, the Veteran saw his private physician for his back disability.  The Veteran complained of chronic low back and hip pain.  X-rays showed mild levoscollotic curvature at the L3 level.  Vertical alignment was unremarkable.  There were small ventrolateral marginal osteophytes at all levels with L5-S1 disc being fully developed and having a non-degenerative appearance.  There was evidence of marginal osteophyte impingement on the spinal canal and the facets had a non-sclerotic non-hypertrophic appearance.  The sacrum and sacroiliac articulations were normal and the parapsinal soft tissues were unremarkable.  There was mild diffuse lumbar spondylosis without evidence of spinal or foraminal stenosis.  The physician diagnosed the Veteran with arthralgias with mild synovitis and a remote history of rheumatoid arthritis as well as osteoarthritis of the low back and knee pain.

In March 2008, the Veteran was afforded another VA examination for his claim.  The Veteran complained of chronic back, knee and hands pain for years.  The Veteran stated that he specifically had pain in his back around his beltline area, and he had trouble getting up and down along with trouble standing and walking.  Upon physical examination there was palpable tenderness in the low back area at the beltline mostly and the midline area.  No buttock pain or tenderness noted.  Lateral bending to the right and left was 30 degrees, lateral torque right and left was 30 degrees.  The Veteran could flex his spine to 60 degrees and he could extend it to 10 degrees, and felt pain mostly with flexion.  X-rays showed mild degenerative narrowing at the L5-S1 level.  The Veteran had mild spondylosis at the L3-4 and L4-5 levels.  There was no significant osteoporosis which would be compatible with rheumatoid arthritis in the hands, knees, back or elbow.  The examiner concluded that the Veteran's pain was degenerative joint disease and diagnosed the Veteran with degenerative disease of the knees, elbow and hands, mild peripheral vascular disease and possible fluid retention problems.  The examiner opined that the Veteran's condition was probably less likely than not related to the condition of synovitis in his hands and wrists while on active duty.  The Board notes that this opinion does not seem to address the etiology of the Veteran's lumbar spine disability.    

In July 2013, the Veteran was afforded another VA examination for his claim.  The examiner noted a diagnosis of lumbar spine degenerative joint disease in the 1980s.  The Veteran complained of lower back pain and stiffness since the 1980s and experienced functional loss due to fatigability, disturbance of locomotion and interference with sitting, standing and weight-bearing.  X-rays showed maintained vertebral body heights and no acute compression fracture or focal subluxation.  The pedicles, spinous processes and sacroiliac joints were unremarkable.  Mild degenerative disc disease and lumbar spondylosis were identified as well as facet arthrosis in the lower lumbar spine.  The examiner diagnosed the Veteran with mild degenerative findings in the lumbar spine.  The examiner opined that lumbar spine degenerative joint disease was less likely than not due to active duty.  The examiner reasoned that there were no service treatment records referring to the lower back and the known pathophysiology for mild lumbar spine degenerative joint disease was commonly an age related phenomenon.

The Veteran has offered his own opinion on etiology, stating that he currently has degenerative arthritis of the lumbar spine that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions as a whole than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for degenerative arthritis of the lumbar spine is not warranted.


ORDER

1. Entitlement to service connection for degenerative arthritis of the elbows is denied.

2. Entitlement to service connection for degenerative arthritis of the knees is denied.

3. Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for rheumatoid arthritis and degenerative arthritis of the hands.  Regarding the Veteran's rheumatoid arthritis, service treatment records from October 1971 show that the Veteran saw a physician for pain in his joints and swollen hands and stiff elbows.  The physician at this time gave a provisional diagnosis of arthralgia and the rheumatoid factor test was negative.  

In April 1976, the Veteran was afforded an orthopedic VA examination.  The Veteran stated that he was hospitalized in 1970 with swelling and pain of the joints of both hands and stiffness in his back.  The Veteran said at the time he was told he had a form of rheumatism.  The Board notes again that there is no record of this hospitalization.  The examiner diagnosed the Veteran with residuals of rheumatoid arthritis of the hands and lumbar spine.    

In May 2007, the Veteran submitted a statement in his VA 9 form saying that a VA doctor in March 2006 diagnosed him with rheumatoid arthritis.  In addition, in February 2008 at the Veteran's RO hearing, the Veteran stated that he was told he was in the first stages of rheumatoid arthritis in 1971, and that he had been taking medicine for his rheumatoid arthritis for the past four to five years.  

In March 2008, the Veteran was afforded another VA examination for his claim.  The examiner concluded that the Veteran's pain was degenerative joint disease and doubted a rheumatoid arthritis diagnosis.  However, the examiner also stated that he did not see any recent rheumatoid factor test in the Veteran's records and recommended obtaining a rheumatoid factor test, a lupus test, an anti-nuclear antibodies test (ANA) and an erythrocyte sedimentation rate (ESR) test.

In July 2013, the Veteran was afforded another VA examination for his claim.  At this time, the examiner performed the recommended tests from the March 2008 VA examination.  The Veteran's ESR and rheumatoid factor tests were normal.  The Veteran's C-reactive protein, anti-DNA bodies and ANA tests were positive.  The Veteran's CBC test was normal with a platelets count of 209.  The examiner opined that the Veteran did not have nor ever did have rheumatoid arthritis.  The examiner reasoning included the non-joint destructive process as well as the negative tests for rheumatoid arthritis from 1971 until today.  The examiner did not discuss the test results in the opinion when ruling out rheumatoid arthritis.  

In August 2013, the Veteran's representative submitted medical articles and argued that despite the Veteran's normal rheumatoid factor test, the abnormal test results for C-reactive protein, anti-DNA bodies and ANA tests could be indicative of an underlying medical problem including rheumatoid arthritis.  The Veteran's representative stated that this was something the July 2013 examiner should have considered when providing an opinion.

Regarding the Veteran's degenerative arthritis of the hands claim, service treatment records from October 1971 show that the Veteran saw a physician for pain in his joints and swollen hands and stiff elbows.  The physician at this time gave a provisional diagnosis of arthralgia.    

As stated above, in April 1976, the Veteran was afforded an orthopedic VA examination.  The Veteran stated that he was hospitalized in 1970 with swelling and pain of the joints of both hands and stiffness in his back.  The Veteran said at the time he was told he had a form of rheumatism.  The Board notes again that there is no record of this hospitalization.  The examiner diagnosed the Veteran with residuals of rheumatoid arthritis of the hands and lumbar spine.    

In May 2004, the Veteran saw his private physician for his hands.  The physician noted trace synovitis of the bilateral wrists and the bilateral second and third metatarsophalangeal joints.  The physician diagnosed the Veteran with arthralgias with mild synovitis and a remote history of rheumatoid arthritis and osteoarthritis of the low back and knee pain.

In March 2008, the Veteran was afforded a VA examination for his hands.  X-rays of both hands showed no significant abnormality.  The examiner diagnosed the Veteran with degenerative disease of the hands and opined that this was less likely than not related to the condition of synovitis in his hands and wrists while on active duty.  

In July 2013, the Veteran was afforded another VA examination for his hands.  The examiner noted a diagnosis of right mild degenerative findings within the thumb.  The Veteran complained of daily pain and stiffness since 1970.  X-rays showed mild degenerative findings within the radial aspect of the hand and wrist.  No significant erosions were noted.  The examiner opined that the right mild degenerative findings within the right thumb were less likely than not due to active duty.  The examiner reasoned that this was because of the lack of any service treatment records referring to the right thumb as well as the known pathophysiology that mild right thumb degenerative joint disease was a common age related phenomenon.  The Board notes that the examiner did not take into consideration the Veteran's October 1971 service treatment record that denoted an arthralgia diagnosis with symptoms of swelling hands and joints.

Accordingly, the Board finds a remand is warranted for further evidentiary development as the examination reports for both rheumatoid arthritis and degenerative arthritis of the hands are inadequate.  See Barr, 21 Vet. App. at 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In light of the inadequate opinion and examination with regards to these two claims, the Veteran must be afforded a new opinion or examination and opinion for his rheumatoid arthritis claim to address his July 2013 rheumatoid arthritis tests as well as the medical literature submitted in August 2013.  Further, a new opinion or examination and opinion for the Veteran's degenerative arthritis of the hands must be completed to address his October 1971 service treatment records.  Overall, the examiners for both VA examinations must address the Veteran's continuity of symptoms, continued treatment and lay statements.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA and private treatment records and make note in the file that nothing was found, if necessary.

2. After any outstanding records have been received, forward the Veteran's claims file to the July 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran currently suffers from rheumatoid arthritis.  In addition, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current degenerative arthritis of the hands was caused by or incurred during active duty service.

For the rheumatoid arthritis claim, the examiner should look specifically to the Veteran's July 2013 rheumatoid arthritis test results.  In addition, the examiner should also look to the August 2013 medical articles submitted by the Veteran's representative, when formulating their opinion, as well as the Veteran's current medication/treatment and lay statements.

For the degenerative arthritis of the hands claim, the examiner should look to the October 1971 service treatment record, and determine whether the Veteran's arthralgia diagnosis at that time is related to the Veteran's current degenerative arthritis diagnosis.  The examiner should also consider the Veteran's continuity of symptoms and lay statements.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


